Citation Nr: 9918687	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1971.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for paranoid schizophrenia.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for paranoid schizophrenia.  

The Board issued a decision in this matter in January 1998 
finding that no new and material evidence had been submitted 
to reopen the claim.  In an order dated November 24, 1998, 
the U.S. Court of Veterans Appeals (now called the U.S. Court 
of Appeals for Veterans Claims) (hereinafter referred to as 
Court) granted the Secretary's motion to remand the appeal to 
the Board for further consideration based on the Federal 
Circuit Court of Appeals decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board will therefore re-
adjudicate the appeal in the decision below.


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied service 
connection for paranoid schizophrenia, inter alia, on the 
basis that the disorder was not shown in service or since 
service; although notified of the decision and of his 
appellate rights in a July 1992 letter, the veteran did not 
appeal that determination.  

2.  The evidence presented subsequent to the July 1992 rating 
decision establishes that the veteran currently suffers from 
paranoid schizophrenia. 

3.  The veteran has not submitted competent medical evidence 
that tends to relate paranoid schizophrenia to any disease or 
injury during active service or that tends to indicate that 
any alleged symptoms during active service or within any 
presumptive period were manifestations of paranoid 
schizophrenia.  

4.  Service connection is not in effect for any disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection; the requirements 
to reopen the claim have been met.  38 U.S.C.A. §  5107, 5108 
(West 1991); 38 C.F.R. § 3. 156(a) (1998).

2.  The claim for service connection for paranoid 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from January 1968 to September 
1971.  

A November 1968 pre-enlistment examination report is negative 
for claimed conditions.  A February 1971 medical report 
indicates that a diagnosis of Meniere's syndrome, line of 
duty, was made.  In February 1971 the veteran complained of 
periods of vertigo with tinnitus and malaise.  The impression 
was labyrinthitis.  He was treated at various other times 
during active service for health complaints not associated 
with this claim.  His June 1971 separation examination report 
is negative for any psychiatric conditions and he reported 
that he was in good health at that time.

In May 1992, the veteran submitted a claim for benefits for 
paranoid schizophrenia and hearing loss.  He indicated that 
he had been treated for these disorders during active 
service.  

By RO rating decision of July 1992, the veteran's claim was 
denied on the basis that the claimed disorder was not shown 
during or since active service.  He was notified by letter of 
this denial in July 1992 and he did not appeal that decision. 

In March 1993, the RO received medical records showing that 
the veteran underwent VA psychiatric hospitalization in 1980 
and from October to December 1990, and most recently from 
December 1992 to January 1993.  The 1993 diagnosis on Axis I 
was schizophrenia, chronic, paranoid type, in residual phase, 
and episodic alcohol dependence.  Earlier diagnoses were 
similar.  No opinion concerning the etiology of the veteran's 
paranoid schizophrenia was offered.  

In July 1994, the veteran underwent VA hospitalization.  The 
diagnosis on Axis I was chronic schizophrenia and moderate 
nicotine dependence.  The report notes that he had been 
hospitalized from April to June 1994 for injuries received 
when he was attacked and mugged in April 1994.  He also 
reported that he had been hearing voices and that he could 
not hold a job.  

In October 1994, the RO received VA outpatient treatment 
records showing that the veteran was seen at various times 
during 1994 for various health problems.  These reports did 
not indicate that the veteran's schizophrenia was related to 
active service. 

In March 1996, the veteran submitted a claim for service 
connection for schizophrenia.  He reported that during active 
service he was a medic and was exposed to death and injury 
which he felt had affected his thought processes.  He also 
reported that during his final months of active service, he 
would isolate himself in his room, lay naked, and stare at 
the ceiling.

The RO determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
paranoid schizophrenia in a rating decision of June 1996.  
According to that rating decision, service connection is not 
in effect for any disorder.

In January 1997, the veteran testified before an RO hearing 
officer that during active service he was a medic and he did 
witness death.  During his last 3 to 4 months before 
discharge, he was stationed in Germany and felt isolated from 
everybody.  He roomed in a bay room all by himself and rarely 
went out.  He felt that during that time he was paranoid and 
confused.  He became paranoid after a fellow battalion member 
robbed him near the Post Exchange.  He also felt paranoid 
because he was not awarded the expert Field Medical Badge 
even though he outscored the serviceman who was awarded the 
badge.  He lost about 25 pounds during active service.  He 
testified that he was not treated during active service for 
paranoia and did not realize he had paranoia after active 
service so he did not seek treatment within a year of 
discharge; however, after active service he became aware that 
he could not hold down a job.  

The veteran further testified that he had 8 to 10 jobs during 
the first two years after discharge.  Problems arose at those 
jobs when he would get angry with someone, or someone thought 
he was too slow, or he just felt that he was being watched.  
Approximately six years after discharge, he felt that he 
needed treatment.  He recalled that in approximately 1985, he 
began to hear voices in his head and by 1990 he had 
identified 13 or 14 of the voices which have continued to the 
present.  He reported that the voices that he heard did not 
talk simultaneously anymore.  He indicated that both of his 
marriages ended in divorce.  He testified that he currently 
took Stelazine, Navane, and Ativan.  He said that he had 
worked at a VA medical center part time making seventy cents 
per hour pushing wheelchair patients, but the job became too 
overwhelming and he left.  He also testified that he has 
never applied for Social Security benefits.

In January 1998, the Board determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for paranoid schizophrenia.  No additional 
evidence has been added to the claims file since the January 
1998 Board decision.

II.  Legal Analysis

The Board notes that a prior decision of the RO is final with 
the exception that a claimant may later reopen a claim if new 
and material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 3.160(d), 
20.302, 20.1103 (1998).  

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the RO's adverse July 1992 decision.  In considering 
whether the evidence submitted is new and material, a two-
step analysis must be performed.  First, the Board must 
determine whether the evidence is, in fact, new and material.  
Second, if, and only if, the Board determines that new and 
material evidence has been submitted, the claim is "reopened" 
and the case is reevaluated on the basis of all the evidence, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?


In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

Since the last final decision on the issue in July 1992, the 
veteran has submitted medical evidence of a diagnosis of 
paranoid schizophrenia.  Under the standard set forth by the 
Court in Hodge, supra, this is new and material evidence 
because a current diagnosis satisfies one of the necessary 
elements for service connection and therefore does bear 
directly and substantially upon the specific matter under 
consideration.  In other words, this evidence is so 
significant that it must be considered along with all the 
evidence, both old and new.  The claim for service connection 
for paranoid schizophrenia is therefore reopened.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio, 1 Vet. 
App. at 145. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

Where paranoid schizophrenia becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Because the Board has reopened the case, the next issue to be 
decided is whether the veteran has presented a well-grounded 
claim for service connection for paranoid schizophrenia.  See 
38 U.S.C. § 5107(a); Elkins, Winters, supra. 

The veteran must submit evidence that satisfies the following 
criteria for each claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence).  Last, there must be evidence 
of a nexus or relationship between the in-service injury or 
disease and the current disorder, as shown by medical 
evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The medical evidence submitted by the veteran reveals that a 
diagnosis of paranoid schizophrenia has been given; however, 
this disease was first diagnosed many years after separation 
from active service and no competent evidence of a nexus 
between the current disorder and active service has been 
submitted.  Neither has medical evidence been offered that 
tends to show that symptoms displayed during active service 
and alleged by the veteran to be manifestations of paranoid 
schizophrenia were, in fact, manifestations of paranoid 
schizophrenia.  The Board must find therefore that the 
veteran has not satisfied his initial burden of submitting a 
well-grounded service connection claim because he has not 
submitted evidence of a medical nexus between in-service 
events and a current disability.  Therefore, the claim must 
be denied as not well grounded.

Although the veteran has testified that his current 
disability is related to active service, he, as a layperson 
without proper medical training and expertise, is not 
competent to provide probative evidence on a medical issue 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Even as a former medical corpsman, the veteran has 
not been shown to be medically qualified to render a 
competent psychiatric diagnosis or determine the etiology of 
a psychiatric disability.  As such, his allegations 
concerning the etiology of his schizophrenia are not 
probative.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Therefore, his testimony and allegations concerning the 
etiology of his paranoid schizophrenia cannot serve to well 
ground the claim.  In this regard, the Board emphasizes that 
a well-grounded claim must be supported by competent 
evidence, not merely allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Because no such competent 
medical evidence has been submitted, the claim is not well 
grounded and VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would well ground the claim for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
service connection claim and the reasons why his claim is 
inadequate.  See Robinette v Brown, 8 Vet. App. 69, 77-78 
(1995).

In the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Nor 
is there a duty to remand this case to the RO for 
adjudication of the well-groundedness issue as this would 
appear to violate the Court's mandate in Winters.  See 
Winters, 12 Vet. App. at 206.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
paranoid schizophrenia is granted.

The claim for service connection for paranoid schizophrenia 
is denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

